 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GLENN O’CONNOR,                                    No. 2: 19-cv-00658 KJM KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                        Defendants.
17

18          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

19   to 42 U.S.C. § 1983. Pending before the court are plaintiff’s motion to reopen discovery and

20   motion to enlarge the record. (ECF Nos. 76, 78.) For the reasons stated herein, plaintiff’s motion

21   to reopen discovery is denied and plaintiff’s motion to enlarge the record, construed as a motion

22   to file a supplemental motion to compel, is granted.

23          On March 19, 2021, the undersigned issued an order denying plaintiff’s February 14, 2021

24   motion to conduct additional discovery. (ECF No. 75.) In the March 19, 2021 order, the

25   undersigned also granted plaintiff thirty days to file a motion to compel regarding defendants’

26   responses to his first set of discovery requests. (Id.)

27          On March 24, 2021, plaintiff filed the pending motion to reopen discovery, which is

28   largely duplicative of plaintiff’s February 14, 2021 motion to conduct additional discovery. (ECF
                                                         1
 1   No. 76.) Accordingly, plaintiff’s March 24, 2021 motion to reopen discovery is denied as

 2   duplicative of plaintiff’s February 14, 2021 motion to conduct additional discovery.

 3          On April 1, 2021, plaintiff filed a motion to compel in response to the March 19, 2021

 4   order. (ECF No. 77.) In this motion, plaintiff alleges that defendants failed to respond to his

 5   requests for admissions. Plaintiff also challenges defendants’ response to his request for

 6   production of documents, request no. 1. On June 14, 2021, defendants filed an opposition to this

 7   motion to compel. (ECF No. 83.)

 8          On April 14, 2021, plaintiff filed the pending motion to enlarge the record. (ECF No. 78.)

 9   In this motion, plaintiff moves to compel further responses to the request for production of

10   documents addressed in the motion to compel filed April 1, 2021. Plaintiff alleges that medical

11   problems prevented him from addressing these further requests in the motion to compel filed

12   April 1, 2021. The undersigned construes the motion to enlarge the record as a motion to file a

13   supplemental motion to compel.

14          As discussed above, on March 19, 2021, the undersigned granted plaintiff thirty days to

15   file a motion to compel. Plaintiff filed the April 14, 2021 motion to file a supplemental motion to

16   compel within thirty days of the March 19, 2021 order. For this reason, and good cause

17   appearing, plaintiff’s motion to file a supplemental motion to compel is granted.

18          Accordingly, IT IS HEREBY ORDERED that:

19          1. Plaintiff’s motion to reopen discovery (ECF No. 76) is denied

20          2. Plaintiff’s motion to enlarge the record (ECF No. 78), construed as a motion to file a

21              supplemental motion to compel, is granted; defendants shall file a response to the

22              supplemental motion to compel within thirty days of the date of this order.

23   Dated: June 29, 2021

24

25

26
     Ocon658.dis
27

28
                                                       2
